Name: 73/306/EEC: Commission Decision of 25 September 1973 relating to the setting up of a Consumers' Consultative Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-10-10

 Avis juridique important|31973D030673/306/EEC: Commission Decision of 25 September 1973 relating to the setting up of a Consumers' Consultative Committee Official Journal L 283 , 10/10/1973 P. 0018 - 0019 Greek special edition: Chapter 15 Volume 1 P. 0011 Spanish special edition: Chapter 15 Volume 1 P. 0005 Portuguese special edition Chapter 15 Volume 1 P. 0005 +++++COMMISSION DECISION OF 25 SEPTEMBER 1973 RELATING TO THE SETTING UP OF A CONSUMERS' CONSULTATIVE COMMITTEE ( 73/306/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS THE CONSTANT IMPROVEMENT OF THE LIVING AND WORKING CONDITIONS AS WELL AS THE HARMONIOUS DEVELOPMENT OF THE ECONOMIES CONSTITUTE OBJECTIVES OF THE EUROPEAN ECONOMIC COMMUNITIES ; WHERES ACCORDING TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS THE MISSION " TO PROMOTE THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION , AN ACCELERATED RAISING OF THE STANDARD OF LIVING , AND CLOSER RELATIONS BETWEEN THE MEMBER STATES " ; WHEREAS THE HEADS OF STATES AND GOVERNMENTS AT THEIR CONFERENCE IN OCTOBER 1972 IN PARIS CALLED UPON THE INSTITUTIONS OF THE COMMUNITY TO " STRENGTHEN AND COORDINATE ACTION FOR CONSUMER PROTECTION " ; WHEREAS A CLOSE AND CONTINUOUS CONTACT WITH CONSUMER ORGANIZATIONS AT COMMUNITY LEVEL CAN CONTRIBUTE TO THE ACHIEVEMENT OF THESE AIMS ; THE MOST APPROPRIATE METHOD TO ORGANIZE THESE CONTACTS IS THE ESTABLISHMENT OF A CONSUMERS' CONSULTATIVE COMMITTEE , ON WHICH THESE ORGANIZATIONS ARE REPRESENTED ; WHEREAS IT IS APPROPRIATE , FURTHERMORE , TO MAKE A PROVISION IN THE COMMITTEE'S MEMBERSHIP FOR OTHER PERSONS WITH EXTENSIVE EXPERIENCE IN CONSUMER AFFAIRS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMISSION HEREBY ESTABLISHES A CONSUMERS' CONSULTATIVE COMMITTEE , HEREAFTER CALLED THE " COMMITTEE " . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE EUROPEAN CONSUMER ORGANISATIONS AS WELL AS OF OTHER INDIVIDUALS SPECIALLY QUALIFIED IN CONSUMER AFFAIRS . ARTICLE 2 IT SHALL BE THE TASK OF THE COMMITTEE TO REPRESENT CONSUMER INTERESTS TO THE COMMISSION AND TO ADVISE THE COMMISSION ON THE FORMULATION AND IMPLEMENTATION OF POLICIES AND ACTIONS REGARDING CONSUMER PROTECTION AND INFORMATION , EITHER WHEN REQUESTED TO DO SO BY THE COMMISSION OR ON ITS OWN INITIATIVE , ARTICLE 3 THE COMMITTEE SHALL BE COMPOSED OF 25 MEMBERS . THE SEATS ARE ATTRIBUTED AS FOLLOWS : - THREE TO THE EUROPEAN OFFICE OF CONSUMER UNIONS ( BEUC ) ; - THREE TO THE COMMITTEE OF FAMILY ORGANIZATIONS FOR THE EUROPEAN COMMUNITIES ( COFACE ) ; - THREE TO THE EUROPEAN COMMUNITY OF CONSUMER COOPERATIVES ( EURO-COOP ) ; - SIX TO THE EUROPEAN CONFEDERATION OF TRADE UNIONS ( CES ) , TO THE EUROPEAN ORGANIZATION FO THE WORLD CONFEDERATION OF LABOUR ( EO-CMT ) , AND TO THE LIAISON OFFICE OF THE CONFEDERATION GENERALE DU TRAVAIL ( CGT ) - CONFEDERAZIONE GENERALE DEL LAVORO ( CGIL ) ; - 10 TO THE OTHER INDIVIDUALS SPECIALLY QUALIFIED IN CONSUMER AFFAIRS . ARTICLE 4 THE MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION . FOR THE SEATS ATTRIBUTED TO THEM THE ORGANIZATIONS MENTIONED IN ARTICLE 3 ( 2 ) SHALL PROPOSE A LIST OF PERSONS TO THE COMMISSION , WHICH SHALL CONTAIN DOUBLE THE NUMBER OF REPRESENTATIVES ALLOTTED TO THEM AND SHALL TAKE ACCOUNT OF THE DESIRABILITY OF HAVING MEMBERS ON THE COMMITTEE FROM ALL MEMBER STATES OF THE COMMUNITY . FURTHERMORE , EACH ORGANIZATION OR GROUP OF ORGANIZATIONS MENTIONED IN ARTICLE 3 ( 2 ) SHALL PROPOSE TO THE COMMISSION AT LEAST TWO CANDIDATES FOR THE GROUP OF INDIVIDUALS SPECIALLY QUALIFIED IN CONSUMER MATTERS . FOUR OF THE TEN INDIVIDUALS NOMINATED BY THE COMMISSION SHALL BE CHOSEN AMONG THESE CANDIDATES . ARTICLE 5 AN ALTERNATIVE SHALL BE APPOINTED FOR EACH MEMBER OF THE COMMITTEE UNDER THE SAME CONDITIONS AS LAID DOWN IN ARTICLE 4 . WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 9 , AN ALTERNATIVE SHALL NOT ATTEND MEETINGS OF THE COMMITTEE , NOR PARTICIPATE IN ITS WORK , UNLESS THE RELEVANT MEMBER IS PREVENTED FROM DOING SO . ARTICLE 6 THE TERM OF OFFICE OF MEMBERS OF THE COMMITTEE SHALL BE FOR THREE YEARS AND SHALL BE RENEWABLE . AT THE END OF THE THREE-YEAR PERIOD , THE MEMBERS OF THE COMMITTEE SHALL CONTINUE IN OFFICE UNTIL A REPLACEMENT IS PROVIDED OR THEIR TERM OF OFFICE IS RENEWED . THE MANDATE OF A MEMBER OF THE COMMITTEE ENDS IN THE CASE OF HIS VOLUNTARY RETIREMENT OR ON THE TERMINATION OF HIS MEMBERSHIP OF THE ORGANIZATION WHICH HE REPRESENTS , OR ON HIS DEATH . A MEMBER'S MANDATE SHALL END WHEN THE ORGANIZATION WHICH HE REPRESENTS DEMANDS HIS REPLACEMENT . THE MEMBER IS REPLACED FOR THE REST OF THE THREE-YEAR PERIOD , ACCORDING TO THE PROCEDURE OF ARTICLE 4 . THERE SHALL BE NO PAYMENT FOR DUTIES PERFORMED . ARTICLE 7 THE COMMISSION SHALL PUBLISH THE LIST OF MEMBERS OF THE COMMITTEE AND THEIR ALTERNATES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES FOR INFORMATION . ARTICLE 8 THE COMMITTEE SHALL ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN , WHO SHALL HOLD OFFICE FOR A PERIOD OF ONE YEAR , RENEWABLE FOR ONE FURTHER YEAR . THE ELECTIONS SHALL BE BY A MAJORITY OF TWO-THIRDS OF THE MEMBERS PRESENT . THE COMMITTEE MAY , BY THE SAME MAJORITY , ELECT OTHER MEMBERS TO THE STEERING COMMITTEE . THE STEERING COMMITTEE SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 9 THE COMMITTEE MAY ASK FOR THE ATTENDANCE , AS AN EXPERT , OF ANY PERSON WHO IS SPECIALLY QUALIFIED IN ANY PARTICULAR SUBJECT OF THE AGENDA . THE EXPERTS SHALL BE PRESENT ONLY FOR THE DISCUSSION OF THE PARTICULAR SUBJECT FOR WHICH ATTENDANCE IS REQUESTED . ARTICLE 10 THE COMMITTEE MAY FORM WORKING PARTIES . ARTICLE 11 THE COMMITTEE SHALL MEET AT THE SEAT OF THE COMMISSION WHICH SHALL CONVENE MEETINGS AT LEAST FOUR TIMES A YEAR , AND IN ADDITION , UPON THE REQUEST OF ONE HALF OF THE MEMBERS . REPRESENTATIVES OF THE RELEVANT SERVICES OF THE COMMISSION SHALL TAKE PART IN THE MEETINGS OF THE COMMITTEE , OF ITS STEERING COMMITTEE AND OF ITS WORKING PARTIES . THE COMMISSION'S SERVICES SHALL PROVIDE THE SECRETARIAT FOR THE COMMITTEE , FOR ITS STEERING COMMITTEE AND FOR ITS WORKING PARTIES . ARTICLE 12 THE COMMISSION , REQUESTING AN ADVICE FROM THE COMMITTEE , MAY FIX THE DELAY DURING WHICH THE ADVICE HAS TO BE GIVEN . ARTICLE 13 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , THE MEMBERS OF THE COMMITTEE ARE REQUIRED NOT TO DIVULGE INFORMATION OBTAINED FROM THEIR WORK IN THE COMMITTEE , WHEN THE COMMISSION INFORMS THEM THAT THE SUBJECT MATTER IS OF A CONFIDENTIAL NATURE . IN SUCH CASES , ONLY MEMBERS OF THE COMMITTEE AND THE REPRESENTATIVES OF THE COMMISSION'S SERVICES SHALL TAKE PART IN THE MEETINGS . ARTICLE 14 THIS DECISION SHALL ENTER INTO FORCE ON 1 OCTOBER 1973 . DONE AT BRUSSELS , 25 SEPTEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI